—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The Commissioner’s determination that petitioner is guilty of assaulting another inmate is supported by substantial evidence and must be confirmed. Contrary to petitioner’s arguments, whether the Hearing Officer independently assessed the credibility of the confidential informant in this case is irrelevant because the informant played no role in the matter other than to initiate an investigation that ultimately resulted in the production of separate evidence of petitioner’s guilt.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Cardona, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.